         Case 2:19-cv-04616-HB Document 15 Filed 04/09/20 Page 1 of 16



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    DERRICK JACOBS                      :              CIVIL ACTION
                                        :
        v.                              :
                                        :
    CITY OF PHILADELPHIA, et al.        :              NO. 19-4616


                                 MEMORANDUM

Bartle, J.                                           April 9, 2020


             Pro se plaintiff, Philadelphia Police Detective

Derrick Jacobs, brings this action against the City of

Philadelphia, the Philadelphia District Attorney’s Office,

District Attorney Lawrence Krasner, and Assistant District

Attorney Tracey Tripp (the “defendants”), in which he alleges

several violations of 42 U.S.C. § 1983:          (1) deprivation of

rights; (2) malicious prosecution; (3) defamation; (4) racial

discrimination; (5) first amendment retaliation1; and

(6) conspiracy involving the criminal prosecution of a fellow

police officer.      Jacobs also sues defendants for a false

declaration under 18 U.S.C. § 1623.         Finally, he pleads a

violation of the Pennsylvania Whistleblower Law under



1    While plaintiff did not specifically allege a First
Amendment retaliation claim in his amended complaint, when
interpreting pleadings of pro se litigants, courts are willing
to apply a relevant legal principle even when the complaint has
failed to name it. See Mala v. Crown Bay Marina, Inc., 704 F.3d
239, 244 (3d Cir. 2013).
        Case 2:19-cv-04616-HB Document 15 Filed 04/09/20 Page 2 of 16



43 P.S. § 1423 and official oppression under 18 Pa. C.S. § 5301.

            Before the court is the motion of the defendants to

dismiss the action for failure to state a claim under Rule

12(b)(6) of the Federal Rules of Civil Procedure.

                                     II

            The following facts are alleged in the amended

complaint and are taken as true for present purposes.           Jacobs

has been a member of the Philadelphia Police Department since

1996.   In June 2017, Jacobs was involved in the investigation of

a police shooting that involved Police Officer Ryan Pownall

(“Officer Pownall”).      As part of the investigation, Jacobs

interviewed a majority of the fact witnesses.

            On Thursday, August 2, 2018, defendant Tracy Tripp

phoned Jacobs to go over his anticipated grand jury testimony.

During the conversation, Jacobs expressed concern over the

prosecution of Officer Pownall.        Jacobs related to Tripp that

Pennsylvania “Attorney General” Christopher Phillips had told

Jacobs no charges would be brought against Pownall after their

meeting with a witness.      When Jacobs asked Tripp whether the

witness provided grand jury testimony, she responded, “you know

I can’t tell you that.”      Jacobs asked Tripp to contact Phillips

and an investigator who was also present during the meeting with

the witness.    Tripp did not further involve Jacobs in the

investigation of Officer Pownall after the phone call.

                                    -2-
      Case 2:19-cv-04616-HB Document 15 Filed 04/09/20 Page 3 of 16



            Jacobs reviewed the grand jury presentment against

Officer Pownall.    According to Jacobs, “based upon twenty years

of experience and the actual knowledge he possessed on the

investigation . . . only false, misleading or perjured testimony

was presented to the grand jury in order to obtain an indictment

against Police Officer Ryan Pownall.”

            Tripp and the Philadelphia District Attorney’s Office

initiated criminal proceedings against Jacobs on November 9,

2018 when he “attempted to expose this corruption,” and “in an

effort to stop, deter and eliminate . . . [him] from exposing

exculpatory evidence in the prosecution of Police Officer Ryan

Pownall.”   Tripp also stated to a third party that “Judge

Coleman would conduct a ‘false admonishment’ of Detective Jacobs

to scare him from speaking until after the trial of Police

Officer Ryan Pownall.”

            Jacobs maintains that he was the only African American

officer involved in the Shooting Investigation Unit and “his

race presented a problem in the prosecution of Officer Ryan

Pownall.”

            In his brief in response to defendants’ motion to

dismiss, Jacobs goes far afield to add a plethora of additional

“facts.”    They are not included here because it is not proper

for the court to consider these “facts” when ruling on a motion

to dismiss.   See Grim v. May Grant Assocs., 2019 WL 358520, at

                                  -3-
      Case 2:19-cv-04616-HB Document 15 Filed 04/09/20 Page 4 of 16



*5 (E.D. Pa. Jan. 29, 2019); Hammond v. City of Philadelphia,

2001 WL 823637, at *2 (E.D. Pa. June 29, 2001).

                                  III

          When reviewing a motion to dismiss under Rule

12(b)(6), the court “accept[s] as true all allegations in

plaintiff’s complaint as well as all reasonable inferences that

can be drawn from them, and [the court] construes them in a

light most favorable to the non-movant.”       Tatis v. Allied

Interstate, LLC, 882 F.3d 422, 426 (3d Cir. 2018) (quoting

Sheridan v. NGK Metals Corp., 609 F.3d 239, 262 n. 27

(3d Cir. 2010)).   “To survive a motion to dismiss, a complaint

must contain sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)).        Although a

complaint need not contain detailed factual allegations, a

plaintiff’s obligation to provide the grounds of his entitlement

to relief requires more than labels and conclusions, and a mere

formulaic recitation of the elements of a cause of action will

not do.   Twombly, 550 U.S. at 555.     Thus, the factual

allegations must be sufficient to raise a plaintiff’s right to

relief above a speculative level, such that the court may “draw

the reasonable inference that the defendant is liable for the



                                  -4-
      Case 2:19-cv-04616-HB Document 15 Filed 04/09/20 Page 5 of 16



misconduct alleged.”    Ashcroft v. Iqbal, 556 U.S. 662 (2009)

(citing Twombly, 550 U.S. at 556).

          We apply less stringent standards to the pleadings of

pro se litigants such as Jacobs.        Haines v. Kerner, 404 U.S.

519, 521 (1972); Mala v. Crown Bay Marina, Inc., 704 F.3d 239,

244 (3d Cir. 2013).    However, as noted above, a court may not

look to additional facts alleged in submissions in opposition to

a motion to dismiss under Rule 12(b)(6).        Grim, 2019 WL 358520

at *5; Hammond, 2001 WL 823637 at *2.

                                   IV

          Detective Jacobs alleges several violations of 42

U.S.C. § 1983, which provides:

          Every person who, under color of any
          statute, ordinance, regulation, custom, or
          usage, of any State or Territory or the
          District of Columbia, subjects, or causes to
          be subjected, any citizen of the United
          States or other person within the
          jurisdiction thereof to the deprivation of
          any rights, privileges, or immunities
          secured by the Constitution and laws, shall
          be liable to the party injured in an action
          at law, suit in equity, or other proper
          proceeding for redress . . .

42 U.S.C. § 1983.

          Jacobs first asserts “Deprivation of Rights under the

color of law 42 U.S.C. § 1983.”      He does not identify here a

specific constitutional right of which he was deprived and fails

to point to a law, custom, or policy of deliberate indifference


                                  -5-
         Case 2:19-cv-04616-HB Document 15 Filed 04/09/20 Page 6 of 16



that caused him to suffer a constitutional violation.            See

Monell v. Dep’t of Soc. Servs. of City of New York, 98 S. Ct.

2018, 2042, (1978).       Accordingly, the motion of defendants to

dismiss plaintiff’s count for “deprivation of rights” will be

granted for failure to state a claim.

                                      V

             Second, Jacobs seeks relief for malicious prosecution

under § 1983.     To succeed on such a claim, a claimant must

prove:

             (1) the defendants initiated a criminal
             proceeding; (2) the criminal proceeding
             ended in plaintiff’s favor; (3) the
             proceeding was initiated without probable
             cause; (4) the defendants acted maliciously
             or for a purpose other than bringing the
             plaintiff to justice; and (5) the plaintiff
             suffered deprivation of liberty consistent
             with the concept of seizure as a consequence
             of a legal proceeding.

Estate of Smith v. Marasco, 318 F.3d 497, 521 (3d Cir. 2003).

To survive a motion to dismiss, Jacobs must allege under the

fifth prong of the test that he suffered from a deprivation of

his liberty consistent with the concept of seizure.

             All Jacobs alleges is that a criminal proceeding was

“initiated” and that it was later withdrawn.           Jacobs does not

allege any onerous restriction that would qualify as a Fourth

Amendment seizure.      See DiBella v. Borough of Beachwood, 407

F.3d 599, 603 (3d Cir. 2005).        Accordingly, the motion of


                                     -6-
      Case 2:19-cv-04616-HB Document 15 Filed 04/09/20 Page 7 of 16



defendants to dismiss plaintiff’s count regarding malicious

prosecution will be granted for failure to state a claim.

                                   VI

          Third, Jacobs claims defamation under § 1983 based on

harm to his reputation and career as a result of actions taken

by defendants.   Defamation is defined as a statement that “tends

so to harm the reputation of another as to lower him in the

estimation of the community or to deter third persons from

associating or dealing with him.”       Graboff v. Colleran Firm, 744

F.3d 128, 136 (3d Cir. 2014) (internal quotations omitted).           To

succeed on a claim for defamation under Pennsylvania law, a

plaintiff must prove the following elements:        (1) the defamatory

character of the communication; (2) its publication by the

defendant; (3) its application to the plaintiff; (4) the

understanding by the recipient of its defamatory meaning; and

(5) the understanding by the recipient of it as intended to be

applied to the plaintiff.     See 42 Pa. Const. Stat. § 8343(a).

Jacobs never specifies the defamatory statements at issue.

          Instead Jacobs asserts that the “corrupt and criminal

prosecution of [plaintiff] has caused irreparable damage to his

[l]aw [e]nforcement and personal reputation.”        The initiation of

criminal charges by the government can not support a claim for

defamation.   In Pennsylvania, statements by “judges, attorneys,

witnesses and parties in the course of or pertinent to any stage

                                  -7-
         Case 2:19-cv-04616-HB Document 15 Filed 04/09/20 Page 8 of 16



of judicial proceedings are absolutely privileged” and protected

speech.    Pawlowski v. Smorto, 588 A.2d 36, 41 (Pa. Super. Ct.

1991).    The privilege extends even to statements made for the

purpose of inducing criminal prosecution.          Id. at 41–43.

             Even if Jacobs had alleged a claim for defamation,

there is no protected interest in reputation alone under § 1983.

Randall v. Facebook, Inc., 718 F. App’x 99, 101 (3d Cir. 2017).

Instead, “defamation is actionable under 42 U.S.C. § 1983 only

if it occurs in the course of or is accompanied by a change or

extinguishment of a right or status guaranteed by state law or

the Constitution.”      Clark v. Twp. of Falls, 890 F.2d 611, 619

(3d Cir. 1989) (citing Paul v. Davis, 424 U.S. at 701-12

(1976)).     Thus “to make out a due process claim for deprivation

of a liberty interest in reputation, a plaintiff must show a

stigma to his reputation plus deprivation of some additional

right or interest.”       See Hill v. Borough of Kutztown, 455 F.3d

225, 236 (3d Cir. 2006).       The amended complaint is devoid of any

fact describing how any additional right or interest of Jacobs

was impaired in addition to his reputation.

             Accordingly, the motion of defendants to dismiss the

defamation count for failure to state a claim will be granted.

                                     VII

             Fourth, Jacobs alleges that defendants discriminated

against him based on his race.        Jacobs’ amended complaint is

                                     -8-
      Case 2:19-cv-04616-HB Document 15 Filed 04/09/20 Page 9 of 16



pleaded in general and conclusory terms.       Indeed, his racial

discrimination allegation is based on one single conclusory

sentence:

            [T]he prosecution of Detective Jacobs was
            also initiated because he is the only
            African American in the Officer Involved
            Shooting Investigation (OISI) Unit and his
            race presented a problem in the prosecution
            of Officer Ryan Pownall.

            It is unclear whether Jacobs brings forth this claim

under Title VII for employment discrimination in violation of 42

U.S.C. § 2000e-2(a) or if he is pursuing a discrimination claim

in violation of 42 U.S.C. § 1983.

            To state a plausible claim under Title VII, a

plaintiff must allege sufficient facts to raise a reasonable

expectation that his membership in a protected class was “either

a motivating or determinative factor in [his employer’s] adverse

employment action against [him].”       Connelly v. Lane Const.

Corp., 809 F.3d 780, 789 (3d Cir. 2016).       “[T]he plausibility

paradigm announced in Twombly applies with equal force to

analyzing the adequacy of claims of employment discrimination.”

Fowler v. UMPC Shadyside, 578 F.3d 203, 211 (3d Cir. 2009)

(quotations omitted).    Accordingly, courts evaluating the

viability of an employment discrimination complaint should

“disregard legal conclusions and recitals of the elements of a

cause of action, supported by mere conclusory statements” in


                                  -9-
       Case 2:19-cv-04616-HB Document 15 Filed 04/09/20 Page 10 of 16



determining whether a plaintiff has stated a plausible claim.

Santiago v. Warminster Twp., 629 F.3d 121, 128 (3d Cir. 2010)

(quotations omitted).

           Other than the sentence quoted above, there is no

additional factual assertions in the amended complaint

supporting an inference of adverse employment action.           Where

Jacobs claims he was “surgically remove[d]” from the Officer

Pownall investigation, he does not elaborate on the allegation

or describe his work environment after he was removed.           Jacobs

fails to allege any facts that would support the inference that

being removed from the Officer Pownall investigation somehow

altered his employment or adversely impacted him in any tangible

way.   Similarly he does not allege any facts to show that

defendants acted under circumstances raising an inference of

discriminatory action.      Plaintiff’s belief that his race was a

factor in defendants’ actions without any additional supporting

factual assertions is not sufficient.        Accordingly, because

these claims are premised solely on conclusory allegations, they

are not plausible as pleaded and must be dismissed.2          See




2    Additionally, an employment discrimination lawsuit can only
be brought against an employer who has violated Title VII.
Prior to filing a lawsuit under Title VII, a plaintiff must file
a charge of discrimination with the EEOC and receive a right to
sue letter before filing a complaint in federal court. Fort
Bend Cty., Texas v. Davis, 139 S. Ct. 1843, 1846 (2019). There
is no indication that Jacobs has done so.
                                   -10-
      Case 2:19-cv-04616-HB Document 15 Filed 04/09/20 Page 11 of 16



Shahin v. Del. Dep’t of Transp., 405 F. App’x 587, 588-89

(3d Cir. 2010).

          Jacobs may also be pursuing a discrimination claim

under § 1983, “but his allegations are too generalized and

unclear for the Court to conclude that his claim is plausible.”

Bradley v. Phila. Police Dept, 2020 WL 1435125, at *5

(E.D. Pa. Mar. 24, 2020).     Similarly, Jacobs’ allegation of

racial discrimination is far too conclusory to state an equal

protection claim.    See, e.g., Lande v. City of Bethlehem, 457 F.

App’x 188, 192 (3d Cir. 2012).      Accordingly, the motion of

defendants to dismiss plaintiff’s racial discrimination count

will be granted for failure to state a claim.

                                  VIII

          Fifth, the amended complaint contains a claim of First

Amendment retaliation.     “To prevail on a § 1983 First Amendment

retaliation claim, the plaintiff must prove that:         (1) he

engaged in constitutionally protected conduct, (2) the defendant

engaged in retaliatory action sufficient to deter a person of

ordinary firmness from exercising his constitutional rights, and

(3) a causal link [existed] between the constitutionally

protected conduct and the retaliatory action.”         Palardy v. Twp.

of Millburn, 906 F.3d 76, 80–81 (3d Cir. 2018) (internal

quotations omitted).



                                  -11-
        Case 2:19-cv-04616-HB Document 15 Filed 04/09/20 Page 12 of 16



            A public employee’s statement is protected activity

when:    “(1) in making it, the employee spoke as a citizen,

(2) the statement involved a matter of public concern, and

(3) the government employer did not have an adequate

justification for treating the employee differently from any

other member of the general public.”         Palardy, 906 F.3d at 81

(internal quotation omitted).        A public employee does not speak

“as [a] citizen[ ]” when he makes a statement “pursuant to [his]

official duties.”      Falco v. Zimmer, 767 F. App’x 288, 300

(3d Cir. 2019) (internal quotation omitted).          In order to be

protected by the First Amendment, a plaintiff’s activity

ordinarily must not have been undertaken pursuant to his job

responsibilities as a public employee.         Garcetti v. Ceballos,

547 U.S. 410, 421-22, (2006).

            Here, Jacobs pleads that the substance of the

conversation he had with Tripp on August 2, 2018 is protected

speech and supports his First Amendment retaliation claim.

According to Jacobs, he informed Tripp about his complaints and

concerns regarding the Officer Pownall investigation during a

phone call.     After this phone call, defendants “maliciously

prosecute[d] him and deprive[d] him of his Constitutional Rights

while acting under the color of law.”

            Jacobs’ speech is not protected by the First Amendment

because it occurred during the course of his duties as an

                                    -12-
      Case 2:19-cv-04616-HB Document 15 Filed 04/09/20 Page 13 of 16



employee of the Philadelphia Police Department and not as a

private citizen.    Jacobs’ amended complaint asserts:        (1) he was

an “integral part” of the Officer Pownall investigation; (2) he

interviewed fact witnesses and processed evidence as part of the

investigation in his capacity as a detective; (3) he reviewed

the grand jury presentment in his capacity as a detective;

(4) Tripp contacted Jacobs by telephone at the “OISI

Headquarters” to go over his anticipated grand jury testimony;

and (5) his concerns were shared with Tripp during a call that

was part of a routine conversation to prepare him to testify

before the grand jury as part of his official duties.

          When public employees make statements pursuant to

their official duties, the employees are not speaking as

citizens for First Amendment purposes, and the Constitution does

not insulate their communications from employer discipline.

Garcetti, 547 U.S. at 421.     The court will grant the motion of

defendants to dismiss plaintiff’s First Amendment retaliation

claim for failure to state a claim.

                                   IX

          Finally, Jacobs alleges that defendants “conspired

. . . to deprive Detective Derrick Jacobs of his

Constitution[al] [r]ights by maliciously prosecuting him for a

crime they knew he did not commit.”       To succeed on a claim for

conspiracy, a claimant must prove that persons acting under the

                                  -13-
      Case 2:19-cv-04616-HB Document 15 Filed 04/09/20 Page 14 of 16



color of state law conspired to deprive him of a federally

protected right.     Ridgewood Bd. of Educ. v. N.E. ex rel. M.E.,

172 F.3d 238, 254 (3d Cir. 1999).        A claimant cannot succeed on

a claim for conspiracy if the underlying civil rights claims are

dismissed.   See Ashton v. City of Uniontown, 459 F. App’x 185,

191 (3d Cir. 2012).     Because we are dismissing Jacobs’ Section

1983 claims for deprivation of rights, malicious prosecution,

defamation, racial discrimination, and First Amendment

retaliation, no underlying claim remains to support his claim

for conspiracy.     Therefore, defendant’s motion to dismiss

plaintiff’s count of conspiracy will also be granted for failure

to state a claim.

                                    X

          In addition to the Section 1983 allegations, Jacobs

also asserts a claim of a false declaration before a court or

grand jury under 18 U.S.C. § 1623, which provides in part:

          Whoever under oath . . . in any proceeding
          before or ancillary to any court or grand
          jury of the United States knowingly makes
          any false material declaration or makes or
          uses any other information . . . shall be
          fined under this title or imprisoned not
          more than five years, or both.

18 U.S.C. § 1623.     First, there was no federal proceeding

involving Jacobs before a court or grand jury.         In addition,

this criminal statute does not provide a private right of

action.   See Ponton v. AFSCME, 395 F. App’x 867, 871

                                  -14-
      Case 2:19-cv-04616-HB Document 15 Filed 04/09/20 Page 15 of 16



(3d Cir. 2010).   Since plaintiff cannot state a claim for false

declaration, this court will grant the motion of defendants to

dismiss this count for failure to state a claim.

                                   XI

          Jacobs also asserts a state law claim for official

oppression under 18 Pa. C.S. § 5301, which provides, in part:

          A person acting or purporting to act in an
          official capacity or taking advantage of
          such actual or purported capacity commits a
          misdemeanor of the second degree if, knowing
          that his conduct is illegal, he:
          (1) subjects another to arrest, detention,
          search, seizure, mistreatment,
          dispossession, assessment, lien or other
          infringement of personal or property rights;
          or (2) denies or impedes another in the
          exercise or enjoyment of any right,
          privilege, power or immunity.

18 Pa. C.S. § 5301.    This statute does not provide a private

cause of action for those who are harmed as a result of a

violation of the statute.     Agresta v. Goode, 797 F. Supp. 399,

409 (E.D. Pa. 1992).    Defendants’ motion to dismiss this count

will be granted for failure to state a claim.

                                   XII

          Finally we turn to Jacobs’ allegation that defendants

violated the Pennsylvania Whistleblower Law, 43 P.S. § 1423.

This is a state law claim over which this court declines to

exercise its supplemental jurisdiction.       As discussed above, we

have dismissed all asserted federal causes of action in the


                                  -15-
      Case 2:19-cv-04616-HB Document 15 Filed 04/09/20 Page 16 of 16



amended complaint.    When a court has done so, it has the

discretion to decline to exercise supplemental jurisdiction over

any remaining state-law claims.      See 28 U.S.C. § 1367(c).

Plaintiff has submitted many exhibits related to this claim with

his brief in opposition to defendants’ motion to dismiss.              We

may not consider these exhibits at this stage of the case.

Where, as here, the federal claims are dismissed at the early,

Rule 12(b)(6) stage of litigation, declination of supplemental

jurisdiction is appropriate.      See United Mine Workers of Am. v.

Gibbs, 86 S. Ct. 1130, 1139, (1966).       Accordingly, the

Pennsylvania Whistleblower state-law claim will be dismissed

without prejudice to Jacobs’ right to pursue this claim in the

state court.




                                  -16-
